ALLOWABLE SUBJECT MATTER
Claims 1-11 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Nishimura (US 2019/0211919 A1) teaches a vehicle includes a main body, a transmission having a plurality of gear stages, a data storage, and an electronic controller. The data storage stores vehicle running condition data that includes at least one of a prescribed vehicle running condition, a sensed vehicle running condition, or a transmitted vehicle running condition. The electronic controller determines a gear shift of the gear stages of the transmission based on a future vehicle speed that has been estimated based on the vehicle running condition data.
In regarding to independent claims 1 and 9-11, Nishimura taken either individually or in combination with other prior art of record fails to teach or render obvious for warning a driver of a motorcycle comprising: monitoring traffic situations based on signals from at least one sensor of the motorcycle; upon detecting a critical traffic situation based on the signals from the at least one sensor, warning the driver by
inducing an acceleration change onto the motorcycle, wherein a current lean angle of the motorcycle is monitored and a manner and/or degree of the inducing of the acceleration change onto the motorcycle is set taking into account the current lean angle of the motorcycle; wherein the acceleration change is induced by at least
actuating a front wheel brake of the motorcycle when the current lean angle is smaller than a predetermined first lean angle value; wherein the acceleration change is induced exclusively by one or more of actuating a rear wheel brake of the motorcycle, reducing an acceleration torque generated by an engine of the motorcycle, and temporarily .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	March 11, 2022